DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 8/26/2019, 10/29/2019, and 5/13/2020 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6/20/2014. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1 and 3-20 are pending. Claim 2 has been cancelled. Claims 3, 10, and 12 have been withdrawn from consideration. Claims 1, 19, and 20 are the independent Final Office action is in response to the “Amendments and Remarks” received on 6/23/2021. 
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/23/2021; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claim 2 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant states “the claims are patent eligible because the claims recite additional element(s) or a combination of elements that apply, rely on, or use the alleged judicial exception in a manner that imposes a meaningful limit on the alleged judicial exception, such that it is more than a drafting effort designed to monopolize the exception” and the Office respectfully disagrees.
It remains the Office’s stance that the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously, with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform processing and generating data for displaying does not amount to meaningful limitations. Without the 
Applicant further remarks “With these additional elements, it may now be possible (but not required) that it becomes easy to view a desired limited area of an action map as the case of displaying two-dimensional action map that looks down upon a floor of the building. Furthermore, the action map is separated between the inside of the building and the outside of the building, and thus, it becomes possible to carry out an analysis using actions and location attributes unique to each of the inside of the building and the outside of the building” and the Office respectfully disagrees.
From applicant’s remarks, it appears applicant is reading limitations into the claims that are not there, such as inside and outside a building, and merely reciting examples of situations, that this system might work, does not make the claims eligible. The limitations of processing and generating data for displaying, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Therefore the claims remain not patent eligible and the Office respectfully disagrees.
Therefore the claim rejections under 35 U.S.C. § 101 remain.
FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                            Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, 11, and 13-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitations of processing and generating data for displaying, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing circuit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computing device” language, “generating, transmitting, receiving and outputting” in the context of this claim encompasses the user manually steps of making a decision about a test script for a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform processing and generating data for displaying steps. The processing circuit in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing and generating data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Dependent claim(s) 4-9, 11, and 13-17 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with clams 1, 19, and 20.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and actually displaying the data. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-9, 11, 13-17, and 19-20 are rejected under 35 USC 103 as being unpatentable over Votaw et al. (United States Patent Publication 2015/0088704) in view Yuen et al. (United States Patent Publication 2014/0039839).
With respect to Claim 1: While Votaw discloses “An information processing apparatus comprising” [Votaw, Abstract, ¶ 0162 and Figures 20]; 

“the activity recognition information indicating recognized activities of the plurality of users based on location information of the plurality of users to determine an activity model” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13];
“and generate an overlay visualization of the recognized activities of the plurality of users based on the location information” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13];
“initiate display of the overlay visualization upon a map” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13];
“estimate a location attribute of a position included in the location information based on the activity model” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13]; 
Votaw does not specifically state that the map is divided.
Yuen, which is also a system and method for activity recognition and display teaches “the activity recognition information indicating recognized activities of the plurality of users based on location information of the plurality of users to determine an activity model” [Yuen, ¶ 0017, 0082, 0210, 0316-0326, 0396, and Figures 7O and 7Q];

“initiate display of the overlay visualization upon a map” [Yuen, ¶ 0017, 0082, 0210, 0316-0326, 0396, and Figures 7O and 7Q];
“estimate a location attribute of a position included in the location information based on the activity model” [Yuen, ¶ 0017, 0082, 0210, 0316-0326, 0396, and Figures 7O and 7Q];
“and divide the map based on the estimated location attribute” [Yuen, ¶ 0017, 0082, 0210, 0316-0326, 0396, and Figures 7O and 7Q].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yuen into the invention of Votaw to not only include using users data to determine activities and displaying this data as Votaw discloses  but to also use many users data to divide the map into activity centers for activity identification as taught by Yuen with a motivation of creating a more robust system that allows for ma system to learn and update activity regions [Yuen, ¶ 0082]. Additionally, the claimed invention is merely a combination of old, well known elements such as activity detection and display and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 4: Votaw discloses “The information processing apparatus according to claim 1, wherein the processing circuit is further configured to initiate the display of the overlay visualization upon the map by using specified criteria, and” [Votaw, ¶ 0041, 0060, 0108, 0130, and 0154];
“wherein the criteria are automatically specified or manually specified by a user” [Votaw, ¶ 0041, 0060, 0130, and 0154].
With respect to Claim 5: Votaw discloses “The information processing apparatus according to claim 4, wherein the criteria are related to at least one activities, days of the week, time periods, or user attributes” [Votaw, ¶ 0041, 0060, 0130, 0109, and 0154].
With respect to Claim 6: Votaw discloses “The information processing apparatus according to claim 5, wherein in a case the criteria are related to the user attributes,  the user attributes are related to an age, a gender, or an occupation" [Votaw, ¶ 0041, 0060, 0130, 0109, and 0154].
With respect to Claim 7: Votaw discloses “The information processing apparatus according to claim 1, wherein the sensing information of the plurality of users comprises location information of the plurality of users” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13].
With respect to Claim 8: Votaw discloses “The information processing apparatus according to claim 7, wherein the overlay visualizations of the recognized activities of the plurality of users are displayed in correspondence with relative locations on the map in accordance with the location information of 
With respect to Claim 9: Votaw discloses “The information processing apparatus according to claim 8, wherein the overly visualizations of the recognized activities of the plurality of users are displayed as visual information overlaid upon the map” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13].
With respect to Claim 11: Votaw discloses “The information processing apparatus according to claim 9, wherein the overly visualization comprises a pattern map having respective patterns designating respective recognized activities” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13].
With respect to Claim 13: Votaw discloses “The inforn1ation processing apparatus according to claim 9, wherein the overlay visualizations of the recognized activities are each individually selectable for display or non-display upon the map” [Votaw, ¶ 0041, 0060, 0109, 0130, and 0154].
With respect to Claim 14: Votaw discloses “The information processing apparatus according to claim 9, wherein the overlay visualizations of the recognized activities are selected for display based on a selection of one or more time ranges for display” [Votaw, ¶ 0041, 0060, 0109, 0130, and 0154].
With respect to Claim 15: Votaw discloses “The information processing apparatus according to claim 1, wherein the sensing information of the plurality of users is received from the plurality of users as action logs” [Votaw, Abstract, ¶ 0094-0098, 0117, 0130, and Figures 10-13].
Claim 16: Votaw discloses “The information processing apparatus according to claim 15, wherein a plurality of action logs are received from a single user of the plurality of users” [Votaw, Abstract, ¶ 0094-0098, 0109, 0117, 0130, and Figures 10-13];
“each action log of the plurality of action logs corresponds to a different time period” [Votaw, Abstract, ¶ 0094-0098, 0109, 0117, 0130, and Figures 10-13].
With respect to Claim 17: Votaw discloses “The information processing apparatus according to claim 1, wherein the sensing information of each user of the plurality of users comprises information obtained from at least one sensor” [Votaw, ¶ 0046, 0070, 0082, 0117, 0130, and Figures 10-13].
With respect to Claim 19: all limitations have been examined with respect to the apparatus in claims 1-2, 4-9, 11, and 13-17. The method taught/disclosed in claim 19 can clearly perform on the apparatus of claims 1-2, 4-9, 11, and 13-17. Therefore claim 19 is rejected under the same rationale.
With respect to Claim 20: all limitations have been examined with respect to the apparatus in claims 1-2, 4-9, 11, and 13-17. The medium taught/disclosed in claim 20 can clearly perform on the apparatus of claims 1-2, 4-9, 11, and 13-17. Therefore claim 20 is rejected under the same rationale.
Claim 18 is rejected under 35 USC 103 as being unpatentable over Votaw et al. (United States Patent Publication 2015/0088704) in view Yuen et al. (United States Patent Publication 2014/0039839) , and  in further view of Xing et al. (United States Patent Publication 2013/0159234).
Claim 18: While Votaw discloses “The information processing apparatus according to claim 1, wherein the sensing information of each user of the plurality of users comprises information obtained from at least GPS, financial and social management systems” [Votaw, Abstract, ¶ 0094-0098, 0109, 0117, 0130, and Figures 10-13];
Votaw does not specifically state other types of sensors.
Xing, which is also user activity detecting module and further teaches using “an acceleration sensor” [Xing, ¶ 0027 and 0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xing into the invention of Votaw to not only include data from GPS, social and financial management systems as Votaw discloses  but to also gather information from other sensors, such as an acceleration sensor as taught by Xing with a motivation of creating a more robust system that allows for more in depth detail about where a user is and what a user is doing [Xing, Abstract]. Additionally, the claimed invention is merely a combination of old, well known elements such as activity detection and display and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/JESS WHITTINGTON/Examiner, Art Unit 3669